Case 1:16-cv-12410-NMG Document 130-2 Filed 10/03/18 Page 1 of 5




           EXHIBIT A
Case 1:16-cv-12410-NMG Document 130-2 Filed 10/03/18 Page 2 of 5



                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS


Covidien LP and Covidien Holding Inc.,

                        Plaintiffs,                        Case No. 1:16-cv-12410-NMG

         v.
                                                           JURY TRIAL DEMANDED
Brady Esch,

                        Defendant.


                         DEFENDANT BRADY ESCH’S RULE 26(a)(2)(C)
                        NON-RETAINED EXPERT WITNESS DISCLOSURE

         Pursuant to Federal Rule of Civil Procedure 26(a)(2)(C), Defendant Brady Esch, by and

through counsel of record, hereby designates the following non-retained and non-specially

employed expert witnesses who he anticipates using at trial to testify on his behalf and present

evidence under Federal Rules of Evidence 702, 703, and/or 705.

                   A.       Brady Esch

                   Mr. Esch has extensive experience in the venous ablation and medical device

         industry and is a listed inventor on numerous patents in the field. He has worked with

         startup companies, especially medical device companies involving electrosurgical and

         catheter technologies, since 1992. Mr. Esch is expected to testify concerning the

         Venclose patent applications at issue, and the conception, development, and evolution of

         same, as well as the inventors named on the non-provisional and PCT applications and

         their respective contributions. Based on said prior experience, and without waiving

         privilege including the attorney-client or work product privileges, Mr. Esch will also

         testify as to the "Freedom to Operate" analysis procedure with regard to patent

         applications, including the Venclose patent applications.
                                                   1

4830-7555-0318.2
Case 1:16-cv-12410-NMG Document 130-2 Filed 10/03/18 Page 3 of 5



                   B.     H. Gerald "Jerry" Gibson

                   Mr. Gibson is the Chief Executive Officer for Venclose, Inc. He has worked with

         and consulted with startup companies and/or inventors, particularly in the medical device

         industry, since 1998.

                   Without waiver of any privilege, including the attorney-client or work product

         privileges, Mr. Gibson is expected to testify regarding the formation of startup

         companies, their early-stage financing and funding efforts, and typical Board formation at

         the startup stage.

                   C.     Benjamin Glenn

                   Benjamin Glenn is a patent attorney with the firm Shay Glenn, LP. He is the

         current patent prosecution attorney for Venclose, Inc.

                   Without waiver of any privilege, including the attorney-client or work product

         privileges, Mr. Glenn is expected to testify regarding the difference between the

         provisional patent application and the non-provisional and PCT patent applications, as

         well as to discuss any claims allowed by the USPTO.

                   D.     Darius Przygoda

                   Dr. Przygoda is a co-founder, partner, and officer of Medical Design Solutions,

         Inc., a medical design and development consulting house located in Milpitas, California

         (www.medicaldesignsolutions.com). Dr. Przygoda has more than 20 years of consulting

         engineering experience, covering:

                   ·     System architecture definition;

                   ·     Analog and digital hardware design;

                   ·     Embedded software and firmware;


                                                   2

4830-7555-0318.2
Case 1:16-cv-12410-NMG Document 130-2 Filed 10/03/18 Page 4 of 5



                   ·     Experience in design of wearable devices;

                   ·     Significant background in mathematics and physics;

                   ·     Familiarity with IEEE medical safety standards and required

                         documentation; and

                   ·     Hands on, familiarity with debugging tools.

                   Dr. Przygoda has an extensive background in mathematics and physics, and

         extensive hands-on background in circuit design, simulation, and debugging techniques.

         He is experienced in concept-to-product development process including medical devices

         and has taken part in many design projects which ended with bringing products to the

         production phase, during which he played both leading and supporting

         design/management roles.

                   Dr. Przygoda will testify concerning the Venclose system product development

         process and timing of same, as well as the typical product development process for a

         medical device such as the Venclose product.

         Defendant Esch hereby reserves the right to supplement these disclosures should

additional information become available, including but not limited to as a result of any Order on

Mr. Esch's Motion to Compel as against Covidien, and/or in rebuttal to any Covidien's expert

disclosures or reports.




                                                   3

4830-7555-0318.2
Case 1:16-cv-12410-NMG Document 130-2 Filed 10/03/18 Page 5 of 5



Dated: July 31, 2018                         Respectfully submitted,

                                             BRADY ESCH
                                             Defendant
                                             By His Attorneys

                                             /s/ Lita M. Verrier
                                             Lita M. Verrier (Mass. Bar No. 662147)
                                             Ropers, Majeski, Kohn & Bentley
                                             Ten Post Office Square, Suite 800S
                                             Boston, MA 02109
                                             Telephone: (617) 850-9087
                                             Facsimile: (617) 692-2901
                                             Email: lita.verrier@rmkb.com


                                  Certificate of Service

        I hereby certify that the foregoing document was emailed to counsel for Plaintiffs and
also sent by mail on July 31, 2018.



                                             /s/ Lita M. Verrier
                                             Lita M. Verrier (Mass. Bar No. 662147)




                                                4

4830-7555-0318.2
